Citation Nr: 1415982	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  12-14 776	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel

REMAND

The Veteran had active duty service from March 1943 to January 1946, and from August 1948 to March 1966.  He died in October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The appellant testified at a December 2012 videoconference hearing before the undersigned.  A transcript of those proceedings is associated with the Virtual VA record.

At her hearing, the appellant identified records from the Veteran's private physician, Dr. Gupta, that were not associated with the claims file, and specifically requested a remand to obtain those records.  Although she submitted numerous records subsequent to the hearing with a waiver, it does not appear that the treatment records from Dr. Gupta were included.  Such records should be obtained on remand.

Further, considering the treatment records obtained since the September 2010 VA examiner's opinion concerning the cause of the Veteran's death, an addendum opinion is warranted.  

Accordingly, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  Provide the appellant a release form (VA Form 21-4142), requesting that she complete it and return it to VA, authorizing VA to request copies of any treatment records from any private medical providers who treated the Veteran prior to his death, including Dr. Gupta.

After the appellant has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If records identified by the appellant cannot be obtained, a notation to that effect should be included in the claims file, and the AOJ must notify her and her representative of unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.

2.  After all available records have been obtained, return the claims file to the reviewer who provided the September 2010 opinion in order that he may provide an addendum opinion concerning the cause of the Veteran's death.  The reviewer must review the claims file, as well as any pertinent records associated with Virtual VA, prior to rendering an opinion.  The reviewer is specifically asked to address the following:

(a)  Is it at least as likely as not (a 50 percent probability or greater) that service-connected disability (including posttraumatic stress disorder and any consequent effect of stress on the heart) was a principal or contributory cause of the Veteran's death?  (The examiner should also address whether any medication taken for service-connected disability caused or contributed to any disease process that led to death.)

(b)  If a service-connected disability or treatment therefor was a contributory cause of death,

(1) was that disability a substantial and/or material cause of the Veteran's death;

(2) did that disability combine with another disability to cause the Veteran's death; or

(3) did that disability aid, or lend assistance to, the production of death?

(c)  Was any disability that in fact caused or contributed to the Veteran's death attributable to his period of military service?  (Consideration should include congestive heart failure, coronary artery disease, obstructive pulmonary disease, and diabetes.)

The reviewer must provide a complete rationale for all opinions expressed.  If the September 2010 reviewer is unavailable, VA should obtain the requested opinions from a qualified medical professional.

3.  The AOJ should review the addendum report and confirm that it is fully compliant with this remand.  If it is deficient in any manner, corrective action must be taken.  

4.  Thereafter, readjudicate the claim.  If the benefit sought on appeal is not granted, the appellant and the representative should be furnished a supplemental statement of the case and provided an opportunity to respond before the claims folder is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

